UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2015 POTOMAC FUTURES FUND L.P. (Exact name of registrant as specified in its charter) New York 0-50735 13-3937275 (State or other (Commission File(IRS Employer jurisdiction of Number) Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue New York, NY 10036 (Address and Zip Code of principal executive offices) Registrant's telephone number, including area code: (855)672-4468 Not Applicable (Former name or former address, if changed since last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On June 1, 2015, the registrant issued 304.509 units of limited partnership interest (“Units”) in exchange for $520,900 in a transaction that was not registered under the Act.The Units were issued in reliance upon applicable exemptions from registration under Section 4(2) of the Act and Section 506 of Regulation D promulgated thereunder. SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. POTOMAC FUTURES FUND L.P. By: Ceres Managed Futures LLC General Partner By /s/ Patrick T. Egan Patrick T. Egan President and Director Date: June 3, 2015
